Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/5/2021 has been entered. No amendment was made. Claims 1-19 are pending with claims 9-16 withdrawn from consideration.

Response to Arguments
Applicant’s argument, see page 2 to 5, filed on 10/12/2020, with respect to 103 rejection on claims 1-8 has been fully considered but it is not persuasive.
Applicant made argument that "The Office Action has not met its burden in establishing that the claimed precipitates necessarily flow or would have reasonably been expected from Yasuhara", based on 'Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.'”
However, the claimed precipitates having a diameter of less than 20 nm in an amount of 0.10% or less by mass % would have been expected as will be explained below.
The instant specification teaches achieving the claimed precipitates by following steps of (A) heating at 1150 C. or more, (B) hot rolling at 1000 C – 1200 C, finishing delivery temperature at 830 - 950C, (C) cooling within 2.0 s at 30 C/s to 300 – 530 C, and (D) coiling at the cooling stop temperature.  Particularly, applicant discloses that “precipitates having a diameter of less 
Yasuhara specifically teaches adjusting the content of Ti, Nb, Mo, and Cu, overlapping the claimed ranges (Column 7 line 34-60).  Yasuhara’s finishing delivery temperature and coiling temperature overlap the current ranges.
Since Yasuhara discloses an overlapping steel composition as well as a processing method that closely resembles applicants’ method, the claimed precipitates would have been expected in the steel of Yasuhara absent concrete evidence to the contrary.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., excellent punching workability and punching workability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Applicant made argument that "excellent punching workability is achieved by controlling the amount of precipitates having a diameter of 20 nm or less in a hot-rolled steel sheet. See [0018] and [0071]. Yasuhara does not contemplate the claimed amount of precipitates having a diameter of less than 20 nm much less controlling the amount of a specific size of precipitates".
However, according to the applicant, "precipitates having a diameter of less than 20 nm can be controlled by adjusting the Ti, Nb, Mo, V, or Cu content, adjusting the finishing delivery temperature, or adjusting the coiling temperature" [0078].  Yasuhara teaches overlapping content, finishing delivery temperature, and coiling temperature, as indicated in the office action.  Therefore, the claimed precipitates would be expected (see MPEP 2112.01).

Applicant made argument that “Yasuhara merely discloses Nb and Ti precipitates can be reduced by restricting the SRT to be not higher than 1200°C. This would not have suggested to one of ordinary skill in the art controlling any specific size of precipitates, much less controlling an amount of a specific size of precipitates to be within the claimed range”.
However, Yasuhara not only discloses overlapping SRT, but also overlapping finishing delivery temperature and coiling temperature, as well as overlapping composition, as stated above.  Therefore, the claimed precipitates would be expected (see MPEP 2112.01).

Applicant made argument against the assertation of the Office Action “that precipitates in Comparative Steel Sheet No. 23 having a diameter of less than 20 nm in an amount outside the claimed range is the result of this steel having a coiling temperature outside the claimed 
However, the comparative example 23 does not meet the coiling temperature so that a difference would have been expected.

Applicant argues that the claimed precipitate size range is critical.  However, the examiner notes that the claimed precipitates would have been expected to be present as shown above and in the following rejection sections.  Since the previous argument did not rely on overlapping ranges of the claimed size to demonstrate obviousness, applicants’ reliance on criticality of the size is not persuasive.

Applicant made argument that Yasuhara merely discloses controlling the SRT (i.e., slab heating/reheating temperature) and is silent with respect to adjusting the finishing delivery temperature or adjusting the coiling temperature. Therefore, the claimed precipitates would not have reasonably been expected from Yasuhara.
However, as stated above, Yasuhara teaches overlapping finishing delivery temperature and coiling temperature.  Specifically, Yasuhara teaches adjusting finishing delivery temperature in the range of 820-950 °C (column 11 line 1-6), and adjusting coiling temperature 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as obvious over Yasuhara et al (US 6,364,968).
Regarding Claim 1, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition including these mass % values which equal, lie within, encompass, or overlap with the claimed ranges:
Element
Claimed range
Yasuhara teaches
Location
Yasuhara to claimed range
C
0.04% - 0.18%
0.05-0.30 wt %
Column 5 line 63
overlap

0.2% - 2.0%
0.03-1.0 wt %
Column 6 line 7
overlap
Mn
1.0% - 3.0%
1.5-3.5 wt %
Column 6 line 21
overlap
P
0.03% or less
0.02 wt % or less
Column 6 line 46
lie within
S
0.005% or less
0.005 wt % or less
Column 6 line 62
equal
Al
0.005% - 0.100%
 0.150 wt % or less
Column 7 line 7
encompass
N
0.010% or less
0.00200 wt % or less
Column 7 line 19
lie within
Ti
0.02% - 0.15%
0.005-0.20 wt %
Column 7 line 34
overlap
Cr
0.10% - 1.00%
0.02-1.0 wt %
Column 7 line 59
encompass
B
0.0005% - 0.0050%
0.0005-0.0040 wt % 
Column 7 line 49
lie within


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).  Also, a prior art reference that
discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness (MPEP 2144.05 I).  Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.
Yasuhara teaches the hot rolled steel sheet has “a microstructure that contains fine bainite grains with a mean grain size of not greater than about 3.0 µm at an area percentage of not less than about 90%” (column 4 line 53-56).  Yasuhara teaches a range of exemplary samples that obtain a martensite ratio of 0-5% (Table 3).  Thus, one of ordinary skill would have recognized a martensite ratio 0-5% to have been reasonably suggested by Yasuhara absent concrete evidence to the contrary.
The recited “balance being a ferrite phase” includes 0% of ferrite phase when bainite phase is 85% or more and martensite phase or martensite-austenite phase is 15% or less.  Yasuhara does not teach ferrite phase in his steels.  A plain reading of the teaching is that Yasuhara’s steel contains 0% of ferrite phase.
Yasuhara teaches the tensile strength not less than about 780 Mpa (Column 1 line 13), which encompasses the claimed tensile strength TS of 980 MPa or more.
Yasuhara is silent about grain diameter of the second phase, aspect ratio of prior-austenite grains recrystallized prior-austenite grains, area ratio of recrystallized prior-austenite grains relative to non-recrystallized prior-austenite grains, as well as precipitates having a diameter of less than 20 nm in an amount of 0.10% or less by mass %.  However, these limitations would have been expected in the prior art as will be explained below.
The instant specification teaches achieving the claimed grain diameter of the second phase, aspect ratio of prior-austenite grains recrystallized prior-austenite grains, area ratio of recrystallized prior-austenite grains relative to non-recrystallized prior-austenite grains, as well as precipitates having a diameter of less than 20 nm in an amount of 0.10% or less by mass % by following steps of (A) heating at 1150 C. or more, (B) hot rolling at 1000 C – 1200 C, finishing delivery temperature at 830 - 950C, (C) cooling within 2.0 s at 30 C/s to 300 – 530 C, and (D) coiling at the cooling stop temperature.
Particularly, applicant discloses that “area ratio of recrystallized prior-austenite grains can be controlled to be 15% or less by adjusting the C, Ti, Nb, or V content, adjusting the finish rolling start temperature, adjusting the finishing delivery temperature, or adjusting cooling between finish rolling stands” (0069 spec.); and “precipitates having a diameter of less than 20 
Yasuhara teaches a manufacturing method comprising (A) heating the slab at <1200C (column 10 line 10), (B) hot rolling at 950-1050 (column 10 line 41) and finish at 820-950 °C (column 11 line 1-6, and 840 °C for steel 2-8, Table 2), (C) cooling after 2.0s at 20-150C/s (column 11 line 11), and (D) coiling at 300-550C (column 12 line 10).  
Yasuhara specifically teaches adjusting the content of Ti, Nb, Mo, and Cu, overlapping the claimed ranges (Column 7 line 34-60).  Yasuhara’s hot rolling start temperature, finishing delivery temperature, cooling temperature, and coiling temperature overlap the current ranges.
Since Yasuhara discloses an overlapping steel composition as well as a processing method that closely resembles applicants’ method, the claimed grain diameter of the second phase, aspect ratio of prior-austenite grains recrystallized prior-austenite grains, area ratio of recrystallized prior-austenite grains relative to non-recrystallized prior-austenite grains, as well as precipitates having a diameter of less than 20 nm in an amount of 0.10% or less by mass % would have been expected in the steel of Yasuhara absent concrete evidence to the contrary (see MPEP 2112.01). 

Regarding Claim 2, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition including these mass % values:
Element
Claimed range
Yasuhara teaches
Location
Yasuhara to claimed range

0.005% - 0.050%
0.003-0.20 wt %
Column 7 line 34
encompass
V
 0.05% - 0.30%
 
 
N/A
Mo
0.05% - 0.30%
0.02-1.0 wt%
Column 7 line 60
encompass


A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness (MPEP 2144.05 I). Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.  Yasuhara does not mention V concentration. However, the current claim only requires one or more selected from Nb, V and Mo.  Thus, the presence of V is not required when Nb and/or Mo are present.

Regarding Claim 3, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition including these mass % values:
Element
Claimed range
Yasuhara teaches
Location
Yasuhara to claimed range
Cu
0.01 – 0.30%
0.02 – 1.0%
Column 7 line 59
overlap
Ni
0.01 – 0.30%
0.02 – 1.0%
Column 7 line 59
overlap


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).  Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.

Regarding Claim 4, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition including these mass % values:
Element
Claimed range
Yasuhara teaches
Location
Yasuhara to claimed range
Nb
0.005% - 0.050%
0.003-0.20 wt %
Column 7 line 34
encompass
V
 0.05% - 0.30%
 
 
N/A
Mo
0.05% - 0.30%
0.02-1.0 wt%
Column 7 line 60
encompass
Cu
0.01 – 0.30%
0.02 – 1.0%
Column 7 line 59
overlap
Ni
0.01 – 0.30%
0.02 – 1.0%
Column 7 line 59
overlap


A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness (MPEP 2144.05 I). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).  Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.   Yasuhara does not mention V concentration.  However, the current claim only requires one or more selected from Nb, V and Mo.  Thus, the presence of V is not required when Nb and/or Mo are present.

Regarding Claim 5, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition including these mass % values:

Claimed range
Yasuhara teaches
Location
Yasuhara to claimed range
Ca
 0.0002% - 0.0050%
0.0005-0.95%
Column 8 line 10  
overlap
REM
0.0002% -0.010%


N/A


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).  Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.  Yasuhara does not mention REM concentrations.  However, the current claim only requires one or more selected from Ca, and REM.  Thus, RE is not required when Ca is present.

Regarding Claim 6, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition including these mass % values:
Element
Claimed range
Yasuhara teaches
Location
Yasuhara to claimed range
Nb
0.005% - 0.050%
0.003-0.20 wt %
Column 7 line 34
encompass
V
 0.05% - 0.30%
 
 
N/A
Mo
0.05% - 0.30%
0.02-1.0 wt%
Column 7 line 60
encompass
Ca
 0.0002% - 0.0050%
0.0005-0.95%
Column 8 line 10  
overlap
REM
0.0002% -0.010%


N/A


A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness (MPEP 2144.05 I).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).  Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.   Yasuhara does not mention V, and REM.  However, the current claim only requires one or more selected from Nb, V and Mo, and one or more selected from Ca and REM.  Thus, the presence of V is not required when Nb and/or Mo are present; and RE is not required when Ca is present.

Regarding Claim 7, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition including these mass % values:
Element
Claimed range
Yasuhara teaches
Location
Yasuhara to claimed range
Cu
0.01 – 0.30%
0.02 – 1.0%
Column 7 line 59
overlap
Ni
0.01 – 0.30%
0.02 – 1.0%
Column 7 line 59
overlap
Ca
 0.0002% - 0.0050%
0.0005-0.95%
Column 8 line 10 
overlap
REM
0.0002% -0.010%


N/A


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).  Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.   Yasuhara 

Regarding Claim 8, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition including these mass % values:
Element
Claimed range
Yasuhara teaches
Location
Yasuhara to claimed range
Nb
0.005% - 0.050%
0.003-0.20 wt %
Column 7 line 34
encompass
V
 0.05% - 0.30%
 
 
N/A
Mo
0.05% - 0.30%
0.02-1.0 wt%
Column 7 line 60
encompass
Cu
0.01 – 0.30%
0.02 – 1.0%
Column 7 line 59
overlap
Ni
0.01 – 0.30%
0.02 – 1.0%
Column 7 line 59
overlap
Ca
 0.0002% - 0.0050%
0.0005-0.95%
Column 8 line 10 
overlap
REM
0.0002% -0.010%


N/A


A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness (MPEP 2144.05 I).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).  Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.  Yasuhara does not mention V, and REM concentrations.  However, the current claim only requires one or more selected 

Claims 17-19 are rejected under 35 U.S.C. 103 as obvious over Yasuhara et al (US 6,364,968), in view of Takayuki et al (EP 2559783 A1).
Yasuhara teaches the steel plate as applied to claim 1 above.
Regarding claim 17, Yasuhara does not teach V.  However, Takayuki teaches a high-strength hot-rolled steel plate containing 0.01-0.2% V (0020), overlapping the claimed range of 0.05-0.3% V.  Takayuki further teaches that V contributes to increasing the strength of steel (0049).  Therefore, in order to increase the strength of steel, it would have been obvious to one of ordinary skill in the art at the time of invention to apply Takayuki’s teaching and add V to Yasuhara’s steel, arriving the claimed composition.
Regarding claim 18, Yasuhara does not teach Sb.  However, Takayuki teaches a high-strength hot-rolled steel plate containing 0.001-0.02% Sb (0024), falling within the claimed range of 0.0002-0.02% Sb.  Takayuki further teaches that Sb improves surface properties of steel sheets and also suppresses the occurrence of fatigue cracks starting from the surface so as to contribute to an improvement in fatigue resistance (0041).  Therefore, in order to improve surface properties of steel sheets and also suppress the occurrence of fatigue cracks starting from the surface so as to contribute to an improvement in fatigue resistance, it would have been obvious to one of ordinary skill in the art at the time of invention to apply Takayuki’s teaching and add Sb to Yasuhara’s steel, arriving the claimed composition.
Regarding claim 19, Yasuhara does not teach Sb and V.  However, Takayuki teaches a high-strength hot-rolled steel plate containing 0.001-0.02% Sb (0024) and 0.01-0.2% V (0020), overlapping the claimed ranges.  For the same reason stated above, it would have been obvious to one of ordinary skill in the art at the time of invention to apply Takayuki’s teaching and add Sb and V to Yasuhara’s steel, arriving the claimed composition.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        /NICHOLAS A WANG/Examiner, Art Unit 1734